Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kimberly Sueanne Drake, Appellant                    Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 29024).
No. 06-22-00059-CR        v.                         Memorandum Opinion delivered by Justice
                                                     van Cleef, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the nunc pro tunc
judgment of the court below. We affirm the nunc pro tunc judgment of the trial court.
       We note that the appellant, Kimberly Sueanne Drake, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 11, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk